In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00211-CV
     ___________________________

 ESTEBAN A. ARREDONDO, Appellant

                    V.

 WELLS FARGO BANK, N.A., Appellee



   On Appeal from the 17th District Court
          Tarrant County, Texas
      Trial Court No. 017-317854-20


  Before Birdwell, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Birdwell
                            MEMORANDUM OPINION

       Esteban A. Arredondo attempts to appeal a final summary judgment in favor of

Wells Fargo Bank, N.A. Because the notice of appeal was untimely, we dismiss the

appeal for lack of jurisdiction.

       The final summary judgment was signed on March 31, 2021. Any motion for

new trial was therefore due by April 30, 2021. Tex. R. Civ. P. 329b. Arredondo did

not file his “Motion for Reconsideration and New Trial to Set Aside Judgment” until

May 4, 2021.

       The only thing that Arredondo filed before the deadline for his motion for new

trial was a proposed order concerning his objections to Wells Fargo’s summary

judgment evidence; the proposed order was submitted on April 5, 2021, and the trial

court signed it on April 8, 2021. But we conclude that neither the objections nor the

ruling that denied them had any effect on the appellate timetable. Based on the

substance of the objections, we cannot fairly construe them as a mistitled motion for

new trial, such that they would have extended the deadline for Arredondo’s notice of

appeal. See In re J.Z.P., 484 S.W.3d 924, 925 (Tex. 2016) (“[C]ourts should acknowledge

the substance of the relief sought despite the formal styling of the pleading.”). Rather,

the objections merely attacked Wells Fargo’s evidence, whereas a motion for new trial

is a direct attack on a judgment itself. In re J.H., 486 S.W.3d 190, 195 (Tex. App.—

Dallas 2016, no pet.). Thus, the objections were exactly what they purported to be and

nothing more. Further, the order ruling on the objections was not itself an appealable

                                           2
order that might have affected the appellate timeline, for “[g]enerally, trial court orders

granting or denying particular post-judgment requests are not appealable in

themselves.” See In re Cadle Co., No. 05-07-00654-CV, 2007 WL 2430027, at *1 (Tex.

App.—Dallas Aug. 29, 2007, orig. proceeding) (mem. op.).

       Therefore, because Arredondo did not timely move for a new trial, his notice of

appeal was due on April 30, 2021. See Tex. R. App. P. 26.1(a)(1); Rangel v. City of Fort

Worth, No. 02-20-00197-CV, 2020 WL 5047506, at *1 (Tex. App.—Fort Worth Aug.

27, 2020, no pet.) (mem. op.) (per curiam). Arredondo did not file his notice of appeal

until July 12, 2021.

       We notified Arredondo of our concern that we lacked jurisdiction because the

notice of appeal was not timely. We stated that unless he or another party filed a

response showing grounds to continue the appeal, we would dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 26.1, 42.3(a), 44.3. In Arredondo’s responsive

motion, he argued that the order denying his objections was an independently

appealable order, but we have already rejected that possibility.

       A timely notice of appeal is jurisdictional. In re United Servs. Auto. Ass’n, 307

S.W.3d 299, 307 (Tex. 2010) (orig. proceeding). Because Arredondo’s notice of appeal

was untimely, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                       /s/ Wade Birdwell
                                                       Wade Birdwell
                                                       Justice

Delivered: August 19, 2021

                                            3